Citation Nr: 1214527	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  07-32 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for residuals of a left knee ligament strain (claimed as left knee disorder).

2.  Entitlement to service connection for residuals of a right knee ligament strain (claimed as right knee disorder).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran performed verified active duty from May 1965 to September 2005.  His DD-214 also reflects an additional three years and one month of active duty service, but the dates of that service are not included in the claims file.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In January 2010, the claims were remanded to the RO, via the Appeals Management Center (AMC), for further development. 


FINDING OF FACT

In a December 2011 rating decision, VA granted the Veteran's claims for service connection for residuals of left and right knee strains.


CONCLUSION OF LAW

Because the December 2011 grant of entitlement to service connection for left and right knee strains represents a full grant of the benefits sought on appeal, there remains no case or controversy over an issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2002); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a).

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

In January 2010, the Board remanded the Veteran's claims for further development, to include affording the Veteran a VA examination.  In a December 2011 rating decision, the AMC granted entitlement to service connection for residuals of left and right knee strains.

Given the December 2011 rating decision, the Board finds that the claims of entitlement to service connection for residuals of left and right knee strains cannot be considered.  The claims were granted by a lower adjudicative body, and that decision fully resolved the Veteran's appeal.  Hence, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the claims of entitlement to service connection for residuals of left and right knee strains must be dismissed.

This decision in no way prejudices the Veteran's right to timely appeal the ratings assigned in December 2011 in a manner consistent with 38 U.S.C.A. § 7105 (West 2002).





ORDER

The appeal of entitlement to service connection for left knee ligament strain (claimed as left knee condition) is dismissed.

The appeal of entitlement to service connection for right knee strain (claimed as right knee condition) is dismissed.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


